Allowable Subject Matter
Claims 21 – 24 and 33 – 48 are allowed.
The following is an Examiner’s Statement of Reasons for Allowance:
Independent claims 21, 33, and 41 recite similar subject matter and are allowed under the same rationale. Reference is made to claim 21 as the representative claim.
Claim 1 recites is directed to a dynamic adaptive streaming over Hypertext transfer protocol (HTTP) (DASH) system of providing content to a client device. A server collects client Quality of Experience (QoE) parameters including buffer information, selects a level of bandwidth to be allocated to the client based on the QoE, associates a binary string, an available representation code (ARC), with the selected level of bandwidth wherein the code comprises a bit value for each representation that is available at the server, encoding the ARC, sending it to the client, and then encoding a media segment to be sent to the client.
The prior art, taken alone or in combination, fails to teach, suggest, or render obvious the claimed invention as a whole. The prior art is specifically silent in regards to teaching associating, at the DASH server, an available representation code (ARC) with the selected level of bandwidth, the ARC comprising a binary string wherein each bit corresponds to a representation that is available on the media server. The claimed invention is therefore allowed over the prior art.
Wang et al. (US 2014/0207907 A1), hereinafter “Wang”, teaches receiving streaming adaptation parameters about a client device at a server, wherein streaming adaptation parameters include buffered media data (Wang Paragraph [0028]). Wang further teaches the media server makes a selection of a segment based upon the streaming adaptation parameters wherein a segment selection includes the available bandwidth, and encoding the media segment to be transmitted to the client when (Wang Paragraphs [0029] and [0061 – 0065]). Wang fails to teach associating, at the DASH server, an available representation code (ARC) with the selected level of bandwidth, the ARC comprising a binary string wherein each bit corresponds to a representation that is available on the media server.
Luby et al. (US 2011/0231569 A1), hereinafter “Luby”, teaches a DASH system wherein metadata is included in a binary format and is provided as an MPD containing representation information to a client (Luby Paragraphs [0083] and [0021]). Luby fails to remedy the deficiencies of Wang and further fails to teach associating, at the DASH server, an available representation code (ARC) with the selected level of bandwidth, the ARC comprising a binary string wherein each bit corresponds to a representation that is available on the media server.
Ugur et al. (US 2014/0219346 A1), hereinafter “Ugur”, teaches including information parameters of available segments, including bandwidth attributes in bits per second values, in an MPD and sending the MPD to the client so the client may select a representation level (Ugur Paragraphs [0400 – 0402]). Ugur, taken alone or in combination with the prior art above, fails to teach or suggest associating, at the DASH server, an available representation code (ARC) with the selected level of bandwidth, the ARC comprising a binary string wherein each bit corresponds to a representation that is available on the media server.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIHAD KAMAL BOUSTANY whose telephone number is (571)270-0251.  The examiner can normally be reached on M-F: 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on (571) 272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.K.B/Examiner, Art Unit 2459                                                                                                                                                                                                        /Backhean Tiv/Primary Examiner, Art Unit 2459